Citation Nr: 0826737	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  04-38 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for headaches with 
photophobia due to head injury, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for left ear 
hearing loss, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for a bilateral leg 
condition.

4.  Entitlement to special monthly compensation (SMC) for 
loss of use of a creative organ.

5.  Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities (TDIU).

6.  Entitlement to service connection for stress, to include 
post-traumatic stress disorder (PTSD). 




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2004 and April 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, which denied 
the benefits sought on appeal.

The appellant presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in March 2008.  
A transcript of the hearing is associated with the veteran's 
claims folders.

The issue of entitlement to service connection for stress, to 
include PTSD, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
does not show a diagnosis of multi-infarct dementia 
associated with brain trauma.

2.  The veteran's left ear hearing loss disability is 
manifested by level XI hearing loss in the left ear and level 
I hearing in the right ear.

3.  A bilateral leg condition was not manifested during 
active service or for many years after service discharge.

4.  The veteran has not lost the use of a creative organ as 
the result of a service-connected disability.

5.  The veteran's service-connected disabilities are left ear 
hearing loss, rated as 10 percent disabling; headaches with 
photophobia due to head injury, rated as 10 percent 
disabling; and tinnitus, rated as 10 percent disabling.

6.  The veteran has been gainfully and substantially employed 
since 1982.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
headaches with photophobia due to head injury have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124(a), 4.129, 
Diagnostic Codes 8045, 8100, 9304 (2007).

2.  The criteria for a rating in excess of 10 percent for 
left ear hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.85-4.87, 
Diagnostic Code 6100 (2007).

3.  A bilateral leg condition was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, (2007).

4.  The criteria for SMC based on the loss of use of a 
creative organ have not been met.  38 U.S.C.A. § 1114(k) 
(West 2002); 38 C.F.R. § 3.350(a) (2007).

5.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.340, 
3.341, 3.655, 4.15, 4.16, 4.18 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected disabilities warrants 
higher disability ratings.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321 
and Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).



A.  Headaches with photophobia due to head injury

At an April 2004 VA examination, the veteran reported 
headaches once or twice a week lasting a few hours.  They 
were located in the bitemporal area.  He described a sharp 
steady pain, occasionally they would throb.  He seemed to 
think they were aggravated when the allergy season was in 
full bloom and there was no known reliever.  He did not go to 
the doctor for his headaches and took over the counter 
preparations.  He stated his headaches were a bit more 
frequent than they used to be.  There was no aura or 
associated symptoms.  He indicated he was not bothered with 
his eyes, with his headaches.  It was noted that the veteran 
worked for the Postal Service and had been there for 26 
years.  He missed no work because of headaches and could 
drive if he had to when he had a headache.  

The examination showed gait within normal limits.  Cranial 
nerve II was grossly within normal limits.  Cranial nerves 
III, IV, and XI were intact to all extraocular movements.  
Nerves X and XII were intact to facial muscle strength 
testing.  Facial sensory testing was intact to light touch.  
Nerves IX, X, XI, and XII, voice, gag, and swallow were 
within normal limits.  Tongue was midline without deviation.  
Motor system, no asymmetry, involuntary movements, weakness, 
or atrophy.  Pain and sensory tracts were intact.  
Coordination was intact.  

The April 2004 VA eye examination noted normal results.

February 2004 to December 2005 VA treatment records indicate 
that the veteran was working for the Postal Service and rode 
a Harley, coached softball, and hunted.  A December 2005 VA 
neurology note indicated that the veteran reported severe 
headaches after the head injury, but they subsided and were 
not a problem now.  He reported occasional headaches but not 
very severe and not lasting.

At his March 2008 Travel Board hearing, the veteran testified 
that he had headaches every two weeks -- sometimes more, 
sometimes less.  He indicated on a scale of 1 to 10 his 
headaches were a 10.  He stated he tried to relieve them by 
getting still and staying calm.  The veteran testified that 
he did not take medications for his headaches.  On occasion 
he stated his headaches were incapacitating in which he would 
have to stop what he was doing for a few minutes.  The 
veteran indicated that his headaches caused dizziness.  He 
testified that he worked as a postal employee and missed some 
work due to his headaches, but lately had not missed any.  

The Board finds that the veteran's headache disability does 
not warrant a higher rating under the regulations for 
headaches due to brain trauma.

The regulations provide under Diagnostic Code 8045 for 
evaluation of brain disease due to trauma that purely 
subjective complaints, such as headache, dizziness, or 
insomnia, etc., recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more under Diagnostic Code 
9304, dementia due to head trauma.  This 10 percent rating 
will not be combined with any other rating for a disability 
due to brain trauma.  Ratings in excess of 10 percent for 
brain disease due to trauma under Diagnostic Code 9304 are 
not assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  Purely neurological 
disabilities such as hemiplegia, epileptiform seizures, or 
facial nerve paralysis resulting from brain trauma are rated 
under the diagnostic codes specifically dealing with such 
disabilities.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

Thus, the maximum rating available under Diagnostic Code 
8045-9304 is 10 percent for subjective complaints of 
headaches.  As a diagnosis of multi-infarct dementia 
associated with brain trauma is not shown, a rating higher 
than 10 percent is not warranted under Diagnostic Code 9304.

The Board notes that the RO granted service connection for 
post-traumatic headaches and not for migraine.  The veteran 
has headaches but no associated symptoms and they do not 
cause prostration.  Review of the evidence reflects that the 
veteran had a diagnosis of headaches, linked to head trauma 
in service.  The veteran has not been diagnosed with migraine 
headaches.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2007).

The Board finds, therefore, that the evaluation assigned 
adequately reflects the clinically established impairment 
experienced by the veteran.  The criteria for a higher rating 
are not met.  As the evidence preponderates against the claim 
for a rating in excess of 10 percent for the veteran's 
service-connected headache disorder, the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

B.  Left ear hearing loss

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. §§ 4.85-4.87.  In evaluating service-
connected hearing impairment, disability ratings are derived 
by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Audiological examinations are conducted using controlled 
speech discrimination tests together with the results of the 
pure tone audiometry test.  The horizontal lines in Table VI 
in 38 C.F.R. § 4.87 represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numerical designation of impaired 
efficiency (levels I through XI) is determined for each ear 
by intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to pure tone decibel loss.

The percentage evaluation is found from Table VII in 38 
C.F.R. § 4.87 by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V" and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent, and the 
diagnostic code is 6100.  See 38 C.F.R. § 4.85(b) Diagnostic 
Codes 6100-6110 (2007).

Under 38 C.F.R. § 4.85(f), if impaired hearing is service-
connected in only one ear, in order to determine the 
percentage evaluation from Table VII, the non-service-
connected ear will be assigned a Roman Numeral designation 
for hearing impairment of I, subject to the provisions of 
38 C.F.R. § 3.383.  Under 38 C.F.R. § 3.383(a)(3), 
compensation is payable as if both disabilities were service-
connected for hearing impairment in one ear compensable to a 
degree of 10 percent or more as a result of service-connected 
disability and hearing impairment as a result of nonservice-
connected disability that meets the provisions of 38 C.F.R. 
§ 3.385 in the other ear, provided the nonservice-connected 
disability is not the result of the veteran's own willful 
misconduct. The provisions of 38 C.F.R. § 3.385 provide that, 
for the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 

The veteran contends that his left ear hearing loss is more 
severe than contemplated by the current 10 percent disability 
rating.

At his April 2004 VA audiology examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
50
65
74
LEFT
85
90
105+
105+
105+

The average decibel loss was 101+ in the left ear and 54 in 
the right ear.  Speech audiometry revealed speech recognition 
ability of 16 percent in the left ear and 94 percent in the 
right ear. 

At his September 2006 VA audiology examination, pure tone 
thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
45
65
75
LEFT
95
95
105+
105+
105+

The average decibel loss was 102.5 in the left ear and 52.5 
in the right ear. Speech audiometry revealed speech 
recognition ability of 0 percent in the left ear and 
92 percent in the right ear.

At his March 2008 Travel Board hearing, the veteran testified 
that he found it hard to hear people unless they were up in 
his face.  

Service connection is currently in effect for only the left 
ear, but the right ear audiometric and speech recognition 
test results in both April 2004 and September 2006 meet the 
requirements of 38 C.F.R. § 3.385 for hearing loss 
disability.  Moreover, the hearing loss disability for the 
left ear is, itself, compensable.  Therefore, pursuant to 
38 C.F.R. § 3.383(a)(3), compensation is payable as if both 
the hearing loss disabilities in the right and the left ear 
were service-connected.  

The April 2004 VA audiology examination showed an average 
101+ decibel loss, and a speech discrimination score of 16 
percent for the left ear.  From Table VI of 38 C.F.R. § 4.85, 
Roman Numeral XI is derived for the left ear.  For the right 
ear, this examination showed an average 54 decibel loss, and 
a speech discrimination score of 94 percent.  From Table VI 
of 38 C.F.R. § 4.85, Roman Numeral I is derived for the right 
ear.  This yields a percentage rating of 10 percent using 
Table VII.  

The September 2006 VA audiology examination showed left ear 
speech discrimination of 0 percent and an average 102.5 
decibel loss.  This examination showed right ear speech 
discrimination of 92 percent and an average 52.5 decibel 
loss.  From Table VI of 38 C.F.R. § 4.85, Roman Numeral XI is 
derived for the left ear and I for the right ear.  This also 
yields a percentage rating of 10 percent using Table VII.  


The Board also considers whether one of the exceptional 
patterns of hearing loss in 38 C.F.R. § 4.86(a) or (b) are 
met.  The right ear audiometric test results do not meet the 
requirements of an exceptional pattern of hearing loss under 
either criterion.  But the left ear test results meet the 
criterion of paragraph (a), although not the criterion of 
paragraph (b).  Using Table VIa, the test results for April 
2004 provide a numerical designation of X and the test 
results for September 2006 provide a numerical designation of 
XI.  Applying these numerical designations to Table VII would 
not provide a rating higher than 10 percent.  

Accordingly, as the preponderance of the evidence is against 
the claim, the claim is denied.  In reaching this decision 
the Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert, supra.

II.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service medical records are negative for complaints, 
treatment, or diagnosis of a bilateral leg disability.  The 
veteran's April 1971 separation examination noted normal 
clinical evaluation of the lower extremities and neurologic.  

Treatment records from John G. Malone, M.D., dated August 
2002 noted an impression of restless leg syndrome.  A nerve 
conduction study revealed no evidence of neuropathy.  It was 
noted that the veteran continued to work full time.  In March 
2003, the veteran was placed on a trial of Requip for his 
restless leg syndrome.

Medical examinations dated in November 2003 and January 2004 
were submitted, but the names of the examiners were 
illegible.  The diagnoses included restless leg syndrome and 
chronic leg cramps.  

Treatment records from Parkway Neurology dated in January 
2004 indicate that EMG conducted was within normal limits.  

VA treatment records dated in February 2004 note the 
veteran's complaints of weakness in his legs and lower leg 
cramps.  He stated it had gotten worse over the last six 
months.  

An April 2004 VA neurological examination was negative for 
any findings in regard to the bilateral lower extremities.

A December 2005 VA neurology consultation note indicated the 
veteran was referred for evaluation of his ataxia and as the 
veteran stated his legs gave out on him every so often had 
paroxysmal numbness in the legs.  The veteran reported that 
he saw a neurologist about two years ago who suspected MS as 
well as Parkinson's.  The veteran reported that over the last 
several years his legs had been cramping mainly at night when 
he lies down and when he wakes up.  He described the cramping 
as very painful and on several occasions so severe that he 
fell on his bed backwards.  Over the last three years his 
legs have also been jumping at night, this has gotten better.  
After examination the assessment was ataxia due to vitamin 
B12 deficiency.

At his March 2008 Travel Board hearing, the veteran testified 
that he was told that his leg condition may be due to his 
sciatic nerve.  He indicated he took medicine for his 
restless leg syndrome.  


After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection for a bilateral leg condition.

There is no medical evidence of treatment or complaints for a 
bilateral leg condition in service or until 2002 
approximately 31 years after separation from active military 
service.  The lapse in time between service and the first 
diagnosis also weighs against the veteran's claim.  The Board 
may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein 
the veteran has not complained of the malady at issue.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 
2002) (en banc).

Moreover, the evidence of a nexus or link between service and 
the veteran's bilateral leg condition is limited to his own 
statements.  This is not competent evidence since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Specifically, where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu, supra.

Absent competent medical evidence relating the veteran's 
bilateral leg condition to active service, he is not entitled 
to service connection.

III.  Special monthly compensation

SMC is a special statutory award, in addition to awards based 
on the schedular evaluations provided by the diagnostic codes 
in VA's rating schedule.  Claims for SMC, other than those 
pertaining to one-time awards and an annual clothing 
allowance, are governed by 38 U.S.C.A. § 1114 (k) through (s) 
and 38 C.F.R. §§ 3.350 and 3.352.

Pertinent to the veteran's claim here, SMC is payable at a 
specified rate if the veteran, as the result of service-
connected disability, has suffered the anatomical loss or 
loss of use of one or more creative organs.  38 U.S.C.A. § 
1114(k) (West 2002), 38 C.F.R. § 3.350(a).

Loss of a male creative organ will be shown by acquired 
absence of one or both testicles (other than undescended 
testicles) or other creative organ.  38 C.F.R. 
§ 3.350(a)(1)(i) (2007).

The veteran complains of impotence and ascribes this 
condition to medication he takes for stress.

Service medical records are negative for complaints, 
treatment, or diagnosis of erectile dysfunction.

VA treatment records dated in October 2004 indicate that the 
veteran complained of sexual dysfunction.  The veteran stated 
that he wanted to discontinue Zoloft secondary to sexual 
dysfunction.  December 2005 treatment notes indicate he was 
taking Viagra.  

At his March 2008 Travel Board hearing, the veteran testified 
that he was placed on medication for his stress and it 
appears, through his testimony, that it affected his sexual 
performance and he chose to go off the medication.

The veteran claims service connection for loss of use of a 
creative organ associated with medication he takes for his 
stress/ PTSD; however, the veteran is not service connected 
for these disorders.  

There is no competent evidence that relates the veteran's 
reported impotence to service or to a service-connected 
disability.  Accordingly, the Board concludes that the 
criteria for SMC based on the loss of use of a creative organ 
have not been met.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is inapplicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
at 53-56.

IV.  TDIU

Total disability will be considered to exist when any 
impairment of mind or body is present that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R. § 3.340 
(2007).  Total disability ratings for compensation may be 
assigned where the schedular rating is less than total and 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  Disabilities 
resulting from common etiology or a single accident and 
disabilities affecting a single body system will be 
considered one disability.  See 38 C.F.R. § 4.16 (2007).  If 
the schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  See 38 C.F.R. §§ 3.341(a), 
4.19 (2007).  Factors to be considered are the veteran's 
education, employment history, and vocational attainment.  
See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

The veteran is service connected for hearing loss, left ear, 
rated as 10 percent disabling; headaches with photophobia due 
to head injury, rated as 10 percent disabling; and tinnitus, 
rated as 10 percent disabling.  The combined evaluation is 30 
percent.  The veteran thus fails to satisfy the minimum 
percentage requirements for TDIU under 38 C.F.R. § 4.16(a).

That notwithstanding, total disability ratings for 
compensation may nevertheless be assigned where the schedular 
rating for the service-connected disability is less than 100 
percent when it is found that the service-connected 
disabilities alone are sufficient to produce unemployability 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16; Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Thus, 
the issue is whether his service-connected disabilities 
preclude him from engaging in substantially gainful 
employment (i.e., work which is more than marginal, that 
permits the individual to earn a "living wage").  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).  For a veteran to prevail 
on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor that takes this case outside the norm.  The simple 
fact that a claimant is currently unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Evidence in the file indicates that the veteran has worked 
and is currently working for the Postal Service.  Employment 
information indicates that the veteran has worked as a letter 
carrier since 1982 and works 40 hours a week receiving 
$46,000 a year.  He had lost approximately 13 days during the 
last 12 months due to disability.  The veteran also owns a 
lawn care service in which he works on his days off and 
weekends.

Based on a review of the evidence, the Board finds that the 
preponderance of the evidence is against a grant of TDIU.  
The evidence demonstrates that the veteran's service 
connected disabilities do not preclude him from securing or 
following substantially gainful employment as the veteran has 
had a fulltime job as a letter carrier since 1982.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for TDIU must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra. 



V.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In January 2004, February 2005, and September 2005 letters 
the RO sent the veteran the required notice.  The letters 
specifically informed him of the type of evidence needed to 
support the claims, who was responsible for obtaining 
relevant evidence, where to send the evidence, and what he 
should do if he had questions or needed assistance.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board acknowledges that the veteran was not provided the 
specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim) until 2006.  The 
timing of the specific notice required by Dingess is harmless 
in this instance because the claims for increased 
evaluations, service connection, special monthly 
compensation, and TDIU have been denied.  Any questions as to 
the disability rating or the effective date to be assigned 
are moot.

With regard to the increased evaluation claims included in 
this decision, the Board is aware of the Court's decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-
Flores, the Court found that, at a minimum, adequate VCAA 
notice requires that: (1) VA notify the claimant that, to 
substantiate such a claim, the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.

In this case, the Board finds that the January 2004 and 2006 
letters were in substantial compliance with the first and 
fourth requirements of Vazquez-Flores to the extent that the 
veteran was notified that he needed to submit evidence of 
worsening that could include specific medical evidence, as 
well as lay evidence from other individuals who could 
describe from their knowledge and personal observations in 
what manner his disability had worsened.

The Board is aware that the duty to assist letters did not 
provide the type of notification set forth in the second and 
third requirements of Vazquez-Flores.  However, the veteran's 
VA examinations involved studies that paralleled the relevant 
diagnostic criteria.  These studies, as well as the veteran's 
access to his VA examination reports, reflect that a 
reasonable person could have been expected to understand in 
this case what was needed to substantiate the claim.  
Moreover, as the veteran discussed his service-connected 
disabilities in terms of relevant symptomatology in his 
statements, and as he described the functional effects of his 
disabilities on his everyday life in support of his claims 
during his examination as well as at his hearing, the Board 
is satisfied that he had actual knowledge of what was 
necessary to substantiate the claim.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what is necessary to substantiate a claim).

Finally, the Board notes that the October 2004 Statement of 
the Case contained the applicable rating criteria and 
subsequent Supplemental Statements of the Case explained why 
the veteran's disabilities did not warrant increased ratings.  
Thus, the veteran had actual notice of the criteria used to 
rate his disabilities.

For all of these reasons, the Board finds that any notice 
errors with regard to the second and third requirements of 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication."  Sanders 
v. Nicholson, 487 F.3d at 889.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims for increased 
ratings.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims on 
appeal.

The veteran's VA treatment records, VA examinations, and 
private medical records have been associated with the claims 
file.  Neither the veteran nor his representative have 
identified, and the file does not otherwise indicate, that 
there are any other VA or non-VA medical providers having 
existing records that should be obtained before the claims 
are adjudicated.  

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claims of service connection and SMC based on loss 
of use of a creative organ.  However, the Board finds that 
the evidence, which does not reflect competent evidence 
showing a nexus between service and the disorders at issue, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claims.  See 38 
C.F.R. § 3.159(c)(4).  As post-service medical records 
provide no basis to grant these claims, and in fact provide 
evidence against this claim, as medical evidence note 
diagnoses of vitamin B12 deficiency and medication used to 
treat psychiatric conditions as possible etiologies.  The 
Board finds no basis for a VA examination or medical opinions 
to be obtained.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
these claims hinges on what occurred, or more precisely what 
did not occur, during service.  In the absence of evidence of 
an in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of 
the veteran's claimed disabilities would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  The holding in Charles was 
clearly predicated on the existence of evidence of both in-
service incurrence and of a current diagnosis.  Simply 
stated, referral of this case for an examination or 
obtainment of a medical opinion under the circumstances here 
presented would be a useless act.  The duty to assist is not 
invoked, even under Charles, where "no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  See also 38 U.S.C.A. § 5103A(a)(2).

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
headaches with photophobia due to head injury is denied.

Entitlement to an evaluation in excess of 10 percent for left 
ear hearing loss is denied.

Entitlement to service connection for a bilateral leg 
condition is denied.

The claim for SMC for loss of use of a creative organ is 
denied.

The claim of entitlement to a TDIU is denied.


REMAND

The matter of service connection for PTSD becomes intertwined 
with the issue of service connection for stress and must be 
fully developed prior to appellate consideration.

The veteran claims he has PTSD related to combat stressors he 
experienced in Vietnam.  The veteran's personnel records show 
that he served in artillery and received a Bronze Star medal 
for meritorious service.  Verification of the claimed 
stressors through the U.S. Army and Joint Services Records 
Research Center (JSRRC) has not been accomplished.  In 
addition, the veteran asserted in his March 2008 Travel Board 
hearing that his service connected hearing loss has caused 
him to develop stress.  An examination, with an opinion 
addressing aggravation, should be sought.

A remand is necessary to ensure that the evidentiary record 
is complete.  Accordingly, the case is REMANDED for the 
following development: 

1.  The veteran and his representative 
should be contacted and again requested 
to furnish the specific details (dates, 
locations, names, etc.) of the claimed 
inservice stressors within a three month 
period, to include relevant unit 
designations at the company and battalion 
levels.

2.  The RO should attempt to obtain 
copies of all pertinent records which 
have not already been obtained.  This 
should specifically include obtaining the 
veteran's complete service personnel 
records.

3.  Taking into account all information 
obtained in accordance with paragraphs 1 
and 2, the RO must review the claims file 
and prepare a summary of all of the 
veteran's claimed stressors.  This 
summary, together with a copy of the DD 
214 and this remand, and all associated 
documents should be sent to the U.S. Army 
and Joint Services Records Research 
Center (JSRRC).  That agency should be 
asked to provide any information that 
might corroborate the veteran's alleged 
stressors, to include morning reports/or 
unit histories.  The RO should undertake 
any other steps it deems appropriate in 
attempting to verify the stressors.

4.  If and only if, any claimed stressor 
event is found to be reasonably 
corroborated by credible supporting 
evidence, the veteran should undergo a VA 
psychiatric examination to clarify 
whether he has PTSD related to documented 
stressors during service.  The RO must 
specify for the examiner the stressor or 
stressors which it has determined that 
the veteran was exposed to in service and 
the examiner must be instructed to 
consider only those stressors in 
determining whether the veteran has PTSD.  
All indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims file be 
provided to the examiner for review in 
conjunction with the examination, 
together with a copy of this remand.

5.  The veteran should be afforded a VA 
examination by the appropriate physician 
to obtain a definitive diagnosis with 
regard to his stress.  The veteran's 
claims folder must be made available for 
the physician's review prior to the 
examination.  A notation to the effect 
that this record review took place should 
be included in the examiner's report.  
All indicated tests and studies are to be 
performed.  Following the examination, 
the examiner is requested to provide an 
opinion as the following questions:

(a.)	Is it at least as likely as not that 
the claimed stress is related to the 
service-connected left ear hearing loss?

(b.)	If not, then is the claimed stress 
aggravated (i.e., worsened beyond its 
natural progression) by the veteran's 
service-connected left ear hearing loss?  
If so, the examiner should attempt to 
objectively quantify the degree of 
aggravation above and beyond the level of 
impairment had no aggravation occurred.

(c.)	If not related to or aggravated by 
the left ear hearing loss, is it at least 
as likely as not (e.g., a 50 percent or 
greater likelihood) that the claimed 
stress had its clinical onset during his 
period of active service?

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

6.  After undertaking any other 
development deemed appropriate, the RO 
should then readjudicate the issue on 
appeal.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO must issue a 
supplemental statement of the case, and 
provide him with an opportunity to 
respond.  The RO is advised that they are 
to include any further changes in VCAA 
and any other applicable legal precedent.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


